Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 1 of 9 Page ID #:7628




                           EXHIBIT C




                                    Exhibit C
                                      035
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 2 of 9 Page ID #:7629




                                    Exhibit C
                                      036
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 3 of 9 Page ID #:7630




                                    Exhibit C
                                      037
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 4 of 9 Page ID #:7631




                                    Exhibit C
                                      038
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 5 of 9 Page ID #:7632




                                    Exhibit C
                                      039
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 6 of 9 Page ID #:7633




                                    Exhibit C
                                      040
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 7 of 9 Page ID #:7634




                                    Exhibit C
                                      041
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 8 of 9 Page ID #:7635




                                    Exhibit C
                                      042
Case 2:91-cv-00589-CJC Document 683-3 Filed 07/17/20 Page 9 of 9 Page ID #:7636




                                    Exhibit C
                                      043
